DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application having Application number 16/686,379, the examiner acknowledges the applicant's submission of the amendment dated 10/07/2021. Prosecution was reopened where the amendments were entered and a new notice of allowance is issued, according to CFR 1.313, to indicate that claims 2-21 are allowable.
ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 10/7/2021, with respect to claims 2, 10 and 16 has been fully considered and are persuasive.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 2: 
The primary reason for marking of allowable subject matter of independent claim 2, 10 and 16, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…the hypervisor configured to execute a guest operating system; and memory circuitry communicatively coupled to the processor circuitry, the memory circuitry including machine-readable instructions that, when executed by the processor circuitry, cause the processor circuitry to: determine whether a first received linear address included in a first received command is included in a processor protected linear range (PLR); responsive to a first determination that the first received linear address included in the first received command falls outside the processor protected linear range: convert the first received linear address to a first hardware physical address (HPA) using a first page table; and provide a first guest linear address mapping to the first HPA to translation lookaside buffer (TLB) circuitry; responsive to a second determination that a second received linear address included in a second received command falls inside the processor protected linear range:    convert the second received linear address to a second HPA using a second page table; and provide a second guest linear address mapping to the second HPA to the TLB circuitry”.
The closest prior art Grisenthwaite (US PGPUB 2011/0208935) teaches “the secure page table data can be protected from unauthorised alteration seeking to circumvent the security of the system. However, a problem with this approach is that the size of the secure page table data is large and consumes a disadvantageously large amount of memory capacity of the one or more secure regions of the memory. Thus, the secure regions of memory may be required to have a large storage capacity just to store the secure page table data even though the amount of secure data itself, e.g. encryption keys, financial data, secure program instruction code etc, is relatively small in quantity and present invention recognises that while the one or more secure modes of operation may require their own secure page table data, not all of this secure page table data relates to regions of the memory which are secure regions of the memory and/or are storing sensitive/secret data. Accordingly, it is possible that not all of the determine whether a first received linear address included in a first received command is included in a processor protected linear range (PLR); responsive to a first determination that the first received linear address included in the first received command falls outside the processor protected linear range: convert the first received linear address to a first hardware physical address (HPA) using a first page table; and provide a first guest linear address mapping to the first HPA to translation lookaside buffer (TLB) circuitry; responsive to a second determination that a second received linear address included in a second received command falls inside the processor protected linear range:    convert the second received linear address to a second HPA using a second page table; and provide a second guest linear address mapping to the second HPA to the TLB circuitry”.
Dependent claim(s)  3-9, 11-15 and 17-21 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 2, 10 and 16 upon which claims 3-9, 11-15 and 17-21 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135